TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00622-CR


Isaul Tavera, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 007029, HONORABLE JON N. WISSER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Isaul Tavera seeks to appeal an order revoking community supervision.  Sentence was
imposed in open court on May 16, 2006.  Because there was a timely motion for new trial, the
deadline for perfecting appeal was August 14, 2006.  Tex. R. App. P. 26.2(a)(2).  Notice of appeal
was filed on August 18.
Tavera also filed on August 18, in the district court, a motion for extension of time
to file notice of appeal.  By rule, the motion for extension of time should have been filed in this
Court.  Tex. R. App. P. 26.3.  Delivering the motion to the district clerk did not satisfy this
requirement.  Tex. R. App. P. 9.2.  The motion was not received by this Court until the clerk's record
was filed on October 16, 2006.  


Because the motion was not timely filed here, we may not extend the time for filing
the notice of appeal.  We lack jurisdiction to dispose of the purported appeal in any manner other
than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
The appeal is dismissed.


				__________________________________________
				G. Alan Waldrop, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:  November 7, 2006
Do Not Publish